Exhibit 10.6
Director Options (1 year vest) (12/15)

NCI BUILDING SYSTEMS, INC. 2003 LONG-TERM STOCK INCENTIVE PLAN
GENERAL TERMS AND CONDITIONS APPLICABLE TO EQUITY AWARDS
As evidenced by the award letter (the “Award Letter”) to which these General
Terms and Conditions of Equity Award (the “General Terms and Conditions”) are
attached, NCI Building Systems, Inc., a Delaware corporation (the “Company”),
has granted to Grantee, pursuant to the provisions of the NCI Building Systems,
Inc. 2003 Long-Term Stock Incentive Plan, as in effect on the Grant Date (the
“Plan”), an award of equity compensation (the “Award”) of or relating to shares
of Company common stock, $0.01 par value per share (the “Common Stock”, and the
shares of Common Stock subject to the Award, the “Awarded Shares”), upon and
subject to the terms and conditions set forth in the Award Letter, these General
Terms and Conditions and the Plan. Unless otherwise defined in these General
Terms and Conditions, capitalized terms used in these General Terms and
Conditions shall have the meanings assigned to them in the Award Letter or the
Plan, as applicable. Grantee acknowledges receipt of a copy of the Plan in
effect as of the date hereof, the terms and conditions of which are incorporated
herein by reference. Grantee and the Company are referred to in these General
Terms and Conditions collectively as the “Parties” each and individually as a
Party”.
1. Effect of the Plan. The Award and the delivery of the Awarded Shares to
Grantee are subject to all of the provisions of the Award Letter, these General
Terms and Conditions and the Plan, together with all rules and determinations
from time to time issued by the Committee and by the Board pursuant to the Plan.
The Company hereby reserves the right to amend, modify, restate, supplement or
terminate the Plan without the consent of Grantee. The Award shall be subject,
without further action by the Company or Grantee, to any amendment,
modification, restatement or supplement to the Plan that is beneficial to, or
increases the rights of, Grantee. The Award shall not be subject to any
amendment, modification, restatement or supplement to the Plan that reduces or
adversely affects the rights and benefits available to Grantee hereunder,
without the Grantee’s consent having been obtained thereto.
2. Grant. The Award shall evidence Grantee’s rights in respect of the Awarded
Shares, and Grantee acknowledges that, except as provided in the Award Letter or
these General Terms and Conditions, the Grantee shall not have any rights in
respect of the Awarded Shares unless and until all vesting, exercise and
settlement conditions in the Award Letter and these General Terms and Conditions
have been satisfied. Grantee agrees that Grantee’s rights to receive and/or
retain all or any portion of the Awarded Shares shall be subject to all of the
terms and conditions set forth in the Award Letter, these General Terms and
Conditions and the Plan, including, but not limited to, the vesting and
forfeiture conditions set forth in the Award Letter and Section 4 of these
General Terms and Conditions and the restrictions on transfer set forth in the
Award Letter and Section 5 of these General Terms and Conditions.
3. Vesting Schedule. The Award shall be subject to such vesting conditions as
are set forth in the Award Letter. Awarded Shares that have become vested
pursuant to the Award Letter are referred to herein as “Vested Awarded Shares,”
and Awarded Shares that have not yet become vested pursuant to the Award Letter
are referred to herein as “Unvested Awarded Shares.”
4. Conditions of Forfeiture. Except as provided in the Award Letter, upon
termination of Grantee’s continuing services relationship with the Company or
any Subsidiary (“Continuous Service”, and the date of termination thereof, the
“Termination Date”) before the date on which the Award is fully vested, any
Awarded Shares which remain Unvested Awarded Shares as of such date shall,
without further action of any kind by the Company or Grantee, be forfeited.
5. Non-Transferability. Grantee may not, without the consent of the Committee,
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any portion of the Awarded Shares (or any right or interest therein) that
does not consist of issued and outstanding shares of Common Stock. In addition,
Grantee may not, without the consent of the Committee, sell, transfer, pledge,
exchange, hypothecate, or otherwise encumber or dispose of any portion of the
Awarded Shares (or any right or interest therein) that consists of issued and
outstanding shares of Common Stock unless such shares of Common Stock are also
Vested Awarded Shares. Any transfer in violation of this Section 5 shall be void
and of no force or effect, and shall result in the immediate forfeiture of all
Unvested Awarded Shares.
6. Dividend and Voting Rights; Dividend Equivalents.
(a)    Subject to Sections 4 and 5 and such other terms and conditions set forth
in the Award Letter or in the Plan, upon the issuance of shares of Common Stock
subject to the Awarded Shares, Grantee will obtain the rights of a stockholder
of the Company, including the right to vote all such shares of Common Stock and
to receive all dividends, cash or stock (other than stock dividends accounted
for as a stock split), paid or delivered thereon, from and after the date of
such issuance.
(b)    Unless otherwise expressly set forth in an Award Letter, if, following
the Grant Date hereof and prior to the issuance of shares of Common Stock
subject to the Awarded Shares, any dividends, cash or stock (other than stock
dividends accounted for as a stock split), are paid or delivered by the Company
with respect to the Common Stock, Grantee shall be entitled to receive the
amount




--------------------------------------------------------------------------------




of such dividends that would have been paid on shares of Common Stock relating
to the unissued Awarded Shares. Such amount shall be paid to Grantee at the time
and in the form the dividend is paid to holders of shares of the Common Stock.
The subsequent forfeiture of the Unvested Awarded Shares pursuant to Section 4
hereof shall not create any obligation to repay cash dividends or stock
dividends (other than stock dividends accounted for as a stock split) received
under this Section 6(b) as to such Unvested Awarded Shares,
7. Capital Adjustments and Corporate Events. If, from time to time during the
term of the Award, there is any capital adjustment affecting the outstanding
Common Stock as a class without the Company’s receipt of consideration
(including stock dividends accounted for as a stock split), the Awarded Shares
shall be adjusted in accordance with the provisions of Section 12 of the Plan.
Any and all new, substituted or additional securities to which Grantee may be
entitled by reason of Grantee’s ownership of the Awarded Shares hereunder
because of a capital adjustment shall be immediately subject to the forfeiture
provisions of the Award Letter and, if relating to Unvested Awarded Shares,
shall be included thereafter as “Unvested Awarded Shares” for purposes of the
Award Letter and these General Terms and Conditions.
8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any shares of Common Stock issued with respect to Awarded Shares that have
been sold or otherwise transferred in violation of any of the provisions of the
Award Letter, these General Terms and Conditions or the Plan, or (ii) to treat
as owner of such shares, or accord the right to vote or pay or deliver dividends
or other distributions to, any purchaser or other transferee to whom or which
Grantee shall have attempted to transfer such shares in violation of the
provisions of the Award Letter, these General Terms and Conditions or the Plan.


9. Tax Matters. Grantee acknowledges that the tax consequences associated with
the Award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state, and local tax consequences of
this Award. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that, if the Awarded Shares represent the right to receive shares of Common
Stock in the future and not the issuance of shares of Common Stock on the Grant
Date, no election under Section 83 of the Internal Revenue Code of 1986, as
amended, may be made with respect to this Award.
10. Entire Agreement; Governing Law. The Award Letter, the Plan and these
General Terms and Conditions constitute the entire agreement of the Parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof. If there is any inconsistency between an express provision of the Award
Letter, these General Terms and Conditions, and the Plan, the Committee shall
resolve such inconsistency in a manner consistent with the intention of the
Company in granting the Award. Nothing in the Plan, the Award Letter or these
General Terms and Conditions (except as expressly provided in any of such
instruments) is intended to confer any rights or remedies on any person other
than the Parties. The Award Letter, these General Terms and Conditions and the
Plan are to be construed in accordance with and governed by the internal laws of
the State of Texas, without giving effect to any choice-of-law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Texas to the rights and duties of the Parties. Should any
provision of the Plan, the Award Letter and these General Terms and Conditions
relating to the Award be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
11. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in these General Terms and Conditions are inserted for
convenience and shall not be deemed a part of these General Terms and Conditions
for construction or interpretation.
12. Dispute Resolution. The provisions of this Section 12 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or Grantee) arising out
of or relating to the Plan, the Award Letter and these General Terms and
Conditions. The Parties shall attempt in good faith to resolve any disputes
arising out of or relating to the Plan, the Award Letter and these General Terms
and Conditions by negotiation between individuals who have authority to settle
the controversy. Either Party may commence negotiations by delivering to the
other Party a written statement of the Party’s position and the name and title
of the individual who will represent the Party. Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation within ninety
(90) days of the written notification of the dispute, either Party may file suit
and each Party agrees that any suit, action, or proceeding arising out of or
relating to the Plan, the Award Letter and these General Terms and Conditions
shall be brought in the United States District Court for the Southern District
of Texas (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Texas state court in Harris County, Texas) and that the Parties
shall submit to the jurisdiction of such court. The Parties irrevocably waive,
to the fullest extent permitted by law,




--------------------------------------------------------------------------------




any objection a Party may have to the laying of venue for any such suit, action
or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 12 shall for any reason be held
invalid or unenforceable, it is the specific intent of the Parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
13. Amendment; Waiver. The Award Letter and these General Terms and Conditions
may be amended or modified only by means of a written document or documents
signed by the Company and Grantee. Any provision for the benefit of the Company
contained in the Award Letter or these General Terms and Conditions may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.


14. Notice. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
the Company’s principal executive office or the address of Grantee in the
records and books of the Company, or to such other address as such Party may
designate in writing from time to time by notice to the other Party in
accordance with this Section 14.
BY ACCEPTING THE AWARD, GRANTEE ACKNOWLEDGES AND AGREES THAT THE AWARDED SHARES
SUBJECT TO THE AWARD SHALL VEST AND THE FORFEITURE PROVISIONS SHALL LAPSE, IF AT
ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
PROVIDED IN THE AWARD LETTER (NOT THROUGH THE ACT OF BEING GRANTED THE AWARD).
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THE AWARD LETTER OR
THESE GENERAL TERMS AND CONDITIONS OR THE PLAN SHALL CONFER UPON GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS
SERVICE. Grantee acknowledges receipt of a copy of the Plan, represents that
Grantee is familiar with the terms and provisions thereof, and hereby accepts
the Award subject to all of the terms and provisions hereof and thereof. Grantee
has reviewed the Award Letter, these General Terms and Conditions and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing the Award Letter, and fully understands all provisions of the Award
Letter and these General Terms and Conditions and the Plan. Grantee hereby
agrees that all disputes arising out of or relating to the Award Letter and
these General Terms and Conditions and the Plan shall be resolved in accordance
with Section 12 of these General Terms and Conditions. Grantee further agrees to
notify the Company upon any change in the address for notice indicated in these
General Terms and Conditions.


*    *    *




--------------------------------------------------------------------------------






Exhibit to General Terms and Conditions of Equity AwardAdditional Terms
Applicable to Stock Options


(a)    Option Period. The term of the Stock Options (the “Option Period”) will
commence on the Grant Date, and will expire at 5:00 o’clock p.m. Houston time on
the earliest of (i) the 60th day after termination of Grantee’s Continuous
Service (other than death, Disability, or retirement at or after Normal
Retirement Age); (ii) the 180th day after the death or Disability of Grantee or
the retirement of Grantee at or after Normal Retirement Age, during his or her
Continuous Service; or (iii) the expiration date of ten years from the Grant
Date. After the expiration date, no further shares may be purchased with respect
to these Stock Options.
(b)    Vesting. Except as provided otherwise in paragraph (c) below, the Stock
Options shall vest if Grantee’s Continuous Service does not terminate during the
period commencing with the Grant Date and ending with the applicable date that
such portion of the Stock Options vests (each, a “Vesting Date”). Stock Options
that have vested are referred to herein as “Vested Stock Options,” and Stock
Options that have not yet vested pursuant to this Agreement are referred to
herein as “Unvested Stock Options.” Subject to the provisions of paragraph (c),
if Grantee’s Continuous Service does not terminate prior to an applicable
Vesting Date, the Stock Options shall vest as follows:
one hundred percent (100%) of the Stock Options shall vest on the first
anniversary of the Grant Date.
(c)    Forfeiture of Stock Options.
(i)     Except as provided in this paragraph (c), if the Grantee’s Termination
Date shall occur before the final Vesting Date for any reason, any Unvested
Stock Options as of such date shall, without further action of any kind by the
Company or Grantee, be forfeited.
(ii)     Notwithstanding anything to the contrary in this Award Letter, the
Unvested Stock Options shall become vested (i) upon the death of Grantee during
Grantee’s Continuous Service; (ii) if Grantee suffers a Disability during
Grantee’s Continuous Service; or (iii) in accordance with the provisions of
Section 12(b) of the Plan relating to a Change in Control. For purposes of the
Award Letter, “Change in Control” shall have the meaning set forth in the Plan;
provided, however, that, for the avoidance of doubt, clause (i) of the
definition of “Change in Control” set forth in the Plan shall not be deemed to
include an acquisition by a person which is inadvertent and/or otherwise not
entered into for the purpose of, and does not have the effect of, changing or
influencing the control of, the Company.
(d)    Exercise of Stock Options. These Stock Options shall be exercisable at
any time and from time to time after the Grant Date and on or prior to their
expiration date, in whole or in part with respect to any portion of the
underlying shares that has become Vested Stock Options at the time of exercise.
No fractional shares will be issued. If an exercise covers a fractional share,
the number of shares to be issued on exercise will be rounded to the next lowest
share and the exercise price for the fraction will be returned to Grantee.
(e)    Right to Exercise; Restrictions. Vested Stock Options shall be
exercisable only during the Option Period, only by Grantee, and only if, at the
time of exercise, Grantee is still in a period of Continuous Service, except as
follows (and in all cases subject to the earlier termination of the Option
Period on the expiration date specified in paragraph (a) hereof):
(i)    Grantee may exercise Vested Stock Options following the termination of
his or her Continuous Service as long as the exercise occurs during the Option
Period and prior to the expiration date;
(ii)    If Grantee’s Continuous Service should end by reason of Grantee’s death
or Disability, Vested Stock Options may (in the case of death) be exercised
during the Option Period by the estate of Grantee or by a person who acquired
the right to exercise these Stock Options by bequest or inheritance and (in the
case of Disability) by the legal representative of the Grantee;
(iii)    Vested Stock Options may be exercised by a person to whom they have
been validly transferred pursuant to the Plan, and subject to any conditions and
restrictions imposed thereon in connection with such transfer.
(f)    Requirement of Necessary Approvals. These Stock Options may not be
exercised, or if exercised, no shares need be issued by the Company, unless and
until the Company has obtained all necessary approvals and consents of
government authorities and other persons such as lenders to the Company.




--------------------------------------------------------------------------------




(g)    Manner of Exercise. These Stock Options shall be exercisable (in whole or
in part) by a written notice which:
(i)    States the election to exercise and the number of whole shares with
respect to which they are being exercised;
(ii)    Contains an undertaking to provide such information as is required, in
the discretion of counsel for the Company, to determine whether an exemption
from registration of such shares is available under federal and applicable state
securities laws and to make such representations and warranties regarding
Grantee’s investment intent as such counsel may require; and
(iii)    Is signed by Grantee or other person or persons authorized to exercise
these Options and, if signed by a person other than Grantee, is accompanied by
appropriate evidence or proof of the authority or right of such person to
exercise this Option.
(h)    Payment of Exercise Price. The written notice referred to in clause (g)
shall be accompanied by the exercise price for the total number of shares being
purchased in the form permitted by the Plan; provided that, if the exercise
price is not paid in cash or by check, Grantee and any third party shall comply
with such procedures, and enter into such agreements of indemnity and other
agreements, as the Company shall prescribe as a condition of such payment
procedure.
(i)    Rights as Stockholder. Grantee shall have no rights as a stockholder with
respect to any shares covered by these Stock Options until such time as Grantee
becomes the owner of the underlying shares following exercise thereof. Without
limiting the generality of the foregoing sentence, no adjustment will be made
for dividends or other rights of stockholders for which the record date is prior
to ownership of the underlying shares, except as may be determined by the
Committee in accordance with the provisions of Section 12 of the Plan.
(j)    Grant Date. For purposes of this Award Letter, the “Grant Date” is
December 15, 2015. These Stock Options are not intended to constitute “incentive
stock options” within the meaning of the Code.


